Bank of America Merrill Lynch 2010 Consumer Conference Frank G. Paci, EVP and CFO March 10, 2010 Safe Harbor Statement Some of the statements in this presentation constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than those of historical facts included herein, including those related to the company’s financial outlook, goals, business strategy, projected plans and objectives of management for future operations and liquidity, are forward-looking statements.These forward-looking statements are based on the company’s plans and expectations and involve a number of risks and uncertainties that could cause actual results to vary materially from the results and events anticipated or implied by such forward- looking statements.Please refer to the company’s Annual Report on Form 10- K and its other filings with the SEC for a discussion of significant risk factors applicable to the company.In addition, the forward-looking statements included in this presentation are based on the company’s estimates and plans as of the date of this presentation.While the company may elect to update these forward-looking statements at some point in the future, it specifically disclaims any obligation to do so. 2 Company Overview 3 nLeading independently operated convenience store retailer in southeastern U.S. and one of the largest in country }1,654 stores in 11 states as of March 3, 2010 with primary store brand of Kangaroo Express® }2009 Financial Results: }$1.66B merchandise revenue }2.08B retail gas gallons sold under multiple brands }$169M in operating cash flow n234 Quick Service Restaurants in 224 locations as of March 3, 2010 Key Investment Highlights 4 Strong Cash Flow Generation allows us to invest in Growing Our Business and De-lever Our Balance Sheet nLeading market positions in attractive Southeastern markets nSignificant scale advantages versus primary competitors nAttractive sector consolidation potential nStrong cash flow generation nInvesting in information systems and food service initiatives to drive growth Leading Convenience Store Retailer Concentrated in the Southeastern United States 5 Note:Map is illustrative as of March 3, 2010. High Degree of Fragmentation Provides Continued Consolidation Opportunities 6 More than 50% of the stores in key markets are single store operators Florida (7,246 stores) North Carolina (5,350 stores) South Carolina (2,888 stores) Markets Fragmentation(1)(2) Tennessee (3,657 stores) Mississippi (2,503 stores) Alabama (3,756 stores) (1) Source:U.S. Convenience 2008 Store Count(Gas Only) from NACS/TDLinx. (2) Pantry store counts as of March 3, 2010. Pantry 1 Store Operators 2-50 Store Operators >50 Store Operators Pantry 1 Store Operators 2-50 Store Operators >50 Store Operators Pantry 1 Store Operators 2-50 Store Operators >50 Store Operators Pantry 1 Store Operators 2-50 Store Operators >50 Store Operators Pantry 1 Store Operators 2-50 Store Operators >50 Store Operators Pantry 1 Store Operators 2-50 Store Operators >50 Store Operators Strong Track Record of Growth… 7 Merchandise Revenue Fiscal Year Retail Gas Gallons Sold Fiscal Year ($ in mm) (Gallons in mm) …Substantial EBITDA Generation… 8 Gross Profit Fiscal Year Reported EBITDA Fiscal Year ’04-’09 CAGR 13.7% 6.7% ($ in mm) ($ in mm) …And Significant Operating Cash Flow 9 ($ in mm) Fiscal Year Operating Cash Flow Merchandise Margin is the Primary Contributor of Our Gross Profit 10 Fiscal 2009 Gross Profit Mix Fiscal 2009 Merchandise Sales Mix2 (1)2009 CPG (net of credit card fees and repairs and maintenance) was $0.150. (2)Category sales mix estimates based on merchandise purchase and sales information. (3)Includes Other Tobacco Products and Cigarettes. Gas1 35% Merchandise 65% Tobacco products3 34.2% Packaged beverages 16.4% Beer & wine 16.0% Grocery 20.9% Capturing the Food Service Opportunity 11 (1)Pantry Food Service includes Fast Food Service, Self-Service Fast Foods and Beverages and is for FY2009. (2)Industry Data is for Calendar Year 2008 and Industry source is NACS. Industry2 Pantry1 Food Service Mix of Total Inside Sales 17% 9% Core Store Food Service Offering Lunch Breakfast Snacks Expansion Opportunities nRe-Image Stores nDay Part Focus }Breakfast, Lunch and Snacks nFresh and Healthier Offerings Branded Food Service 13 Note:Grill & Chill picture not a Pantry location. (1)QSR Count as of March 3, 2010. nAnticipate 25 new nationally branded food service locations in FY2010 nCurrent portfolio1 }Subway - 126 locations }Dairy Queen - 8 locations }Proprietary Chicken - 63 locations Gasoline Strategy Maximizes Fuel Gross Profit Dollars 14 We Balance Average Gallons Sold per Store and Gasoline Margin to Maximize Overall Gross Profit Dollars (1) Net of credit card fees and repairs and maintenance. Average Gallons Sold per Store Fiscal Year Comps 2.0% -3.3% -4.4% 1.0% 3.1% 4.7% Retail Gasoline Gross Profit $ Fiscal Year CPG 12.0¢ 15.0¢ 12.4¢ 10.9¢ 15.9¢ 14.3¢ Oil Price Changes Drive Volatility in Quarterly Retail Gasoline Cents per Gallon… Energy Market Volatility Impacts Margin 15 FY2006 FY2007 FY2008 FY2009 Source:Energy Information Administration.Data represents daily average futures contract price per barrel of light sweet crude (contract 1) and CPG is net of credit card fees and repairs and maintenance. FY2010 ¢ … But Annual CPG Tends to Remain Relatively Stable 16 Fiscal Year Note:Shaded area represents average historical CPG range and CPG is net of credit card fees and repairs and maintenance. Annual Net CPG Margins Typically Range from 10.5¢ to 13.5¢ 13.4¢ 14.3¢ 15.9¢ 15.0¢ 0¢ 2¢ 4¢ 6¢ 8¢ 10¢ 12¢ 14¢ 16¢ 18¢ Key Initiatives Targeted to Leverage Our Competitive Advantages 17 nFocus on specific meal occasions such as breakfast, lunch and snacks nAccelerate nationally branded food service locations nDevelop store reimaging concepts that feature broader food service offerings nEstablished the position of Chief Information Officer nBuild business intelligence capabilities nUpgrade POS and implement WAN across the store base nEvaluateinvestment opportunities with a more disciplined focus nBalance between store additions and investment in existing stores nWeigh growth investment versus debt reduction “On-The-Go” Meals Information Systems Return Optimization We believe these actions will better position us to drive growth when the market environment improves Financial Flexibility 18 nMeaningful liquidity }$180 million in cash-on-hand }$225 million revolver - $0 drawn, approximately $142 million available after LOCs nLong-term debt profile; earliest maturity is the convertible debt in November 2012 nCovenant-light bank facility(1) }6.25x Adj. Net Debt / EBITDAR Leverage - Currently 5.65x }2.25x Interest Coverage - Currently 2.69x Note:Balance Sheet data as of December 24, 2009. (1) Per credit facility covenant calculations (8x rent methodology) for TTM as of December 24, 2009. Key Investment Highlights 19 Strong Cash Flow Generation allows us to invest in Growing Our Business and De-lever Our Balance Sheet nLeading market positions in attractive Southeastern markets nSignificant scale advantages versus primary competitors nAttractive sector consolidation potential nStrong cash flow generation nInvesting in information systems and food service initiatives to drive growth Reconciliation of Non-GAAP Measures 20 Adjusted EBITDA & EBITDA Reconciled to Net Income Reconciliation of Non-GAAP Measures 21 Adjusted EBITDA & EBITDA Reconciled to Cash Flows
